A single issue is raised on appeal from a judgment of the Superior Court denying an employee’s claim for permanent and total disability under G. L. c. 152, § 34A. In light of the disclosure to the Superior Court judge that a supplemental medical report from the impartial physician had been obtained in violation of the rules of the Industrial Accident Board and that the reviewing board had passed upon it without according the insurer an opportunity for rebuttal, the judge was warranted in recommitting the case to the board to give the insurer an opportunity to rebut the report so that a decision might be made upon a complete record. The Superior Court has broad power to recommit a case to the board where justice so requires. DaLomba’s Case, 352 Mass. 598, 602 (1967). Sabbagh’s Case, 346 Mass. 504, 507 (1963). Johnson’s Case, 242 Mass. 489, 495-496 (1922). Brown’s Case, 228 Mass. 31, 38 (1917). Locke, Workmen’s Compensation, § 585 (1968). It is not argued that there was error in the ultimate decision made by the court on the record returned by the board following remand.

Judgment affirmed.